Citation Nr: 0833523	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-01 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to April 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2008, the veteran, sitting at the RO, testified during 
a hearing via video conference conducted with the undersigned 
sitting at the Board's main office in Washington, D.C.  A 
copy of the hearing transcript is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has tinnitus as a result of his 
active military service in the United States Army.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  For reasons discussed below, the Board is of 
the opinion that the veteran should be afforded a VA 
examination and a medical opinion as to the etiology of 
tinnitus, if present, should be obtained.  

The veteran retired after more than 24 years of active 
military service.  He worked in food service and as a drill 
sergeant during those years.  Service connection for 
bilateral hearing loss is in effect and noise exposure during 
service is conceded.  

The Board notes that remarks on a February 1988 reference 
audiogram performed during the veteran's service state that 
the veteran was routinely exposed to hazardous noise.  
Service treatment records also show the veteran was assigned 
a permanent "H2" on his PULHES profile because of bilateral 
high frequency hearing loss.  The "PULHES" profile is a 
military evaluation that reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of medical fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in military service).  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992).  The "H" in the PULHES acronym 
stands for hearing and ears, and the "2" indicates that the 
individual possesses some medical condition or physical 
defect which may impose some limitation on classifications 
and assignment.  The service treatment records do not show 
any specific complaints of tinnitus. The veteran did complain 
of clogged and plugged ears in March 1979.

The veteran has also submitted a February 2007 statement from 
his private physician stating that he has chronic bilateral 
tinnitus.  At his personal hearing, the veteran testified 
that he had ringing in his ears during service and was 
exposed to dangerous noise such as explosives detonating near 
field sites, kitchen noises, and weapons firing (while 
serving as a drill sergeant).  

The veteran's claims file shows that he retired in April 1988 
and there are no documented complaints of tinnitus until 
October 2004 in the current record, when a VA psychiatrist 
noted the veteran reported tinnitus and experiencing constant 
ringing in his ears.  Interestingly, a June 2005 VA treatment 
note states that a system review revealed no tinnitus.  
Various records show that after service the veteran has 
worked as a security guard, teacher, doing landscaping, and 
as a parts clerk at an automotive repair shop, although some 
of these jobs seem to have been obtained after the first 
documented complaint of tinnitus.  

The evidence on file shows noise exposure during service and 
current tinnitus.  The veteran's statement that the ringing 
in his ears began during service suggests that the current 
tinnitus may be related to his service.  It could be related 
to the noise exposure that resulted in the hearing loss, or 
it could be caused by or related to the service connected 
hearing loss.  It might also be completely unrelated to 
service.  As there is no medical evidence opining as to 
whether or not the veteran currently has tinnitus related to 
his active military service, the Board has insufficient 
competent medical evidence on file to make a decision on the 
claim.  Accordingly, the veteran should be scheduled for an 
audiological examination to determine the nature and etiology 
of any current tinnitus.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate examination to determine the 
nature and etiology of any current 
tinnitus.  The veteran's complete claims 
folder must be made available to the 
examiner.  The examiner should provide an 
opinion as to whether the veteran has 
current tinnitus that is at least as 
likely as not (that is, a probability of 
50 percent or better) related to his 
military service.  Specifically, an 
opinion as to whether the tinnitus is 
related to the high frequency hearing loss 
or the event in service that resulted in 
the hearing loss should be entered.  The 
rationale for any opinion expressed should 
be included in the report.

2.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




